DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/2022 has been entered. Applicant’s amendment to claim 18 have overcome the 35 U.S.C. §112(b) indefiniteness rejection to claims 18 and 20. Applicant’s Arguments/Remarks filed 08/12/2022 have been fully considered and found not persuasive. Therefore, the 35 U.S.C. §103 rejections previously set forth in the Non-Final Office Action mailed 05/18/2022, are hereby reinstated.
Claims Status
	Claims 1 – 10, 12 – 13 and 18 – 20 remain pending
	Claim 18 is amended
	Claims 11 and 14 – 17 are cancelled

In view of the amendment filed on 08/12/2022, the following is a reinstatement of the 35 U.S.C. §103 rejections previously set forth in the Non-Final Office Action mailed 05/18/2022. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US PGPub. 2014/0364569A1; Kito), in view of Kanae et al. (US PGPub. 2009/0176045 A1; Kanae).
Regarding claim 1. Kito discloses a thermoplastic resin composition that is excellent in impact strength as well as rigidity [0009], and capable of being use to form foamed resin molded bodies [0127], comprising an olefin-based resin composition (“polyolefin resin or its derivatives,” [0069]) containing an olefin resin and a polyamide resin (“polyamide resin or its derivatives,” [0069], wherein 
the olefin-based resin composition has a continuous phase containing the olefin resin and a dispersed phase dispersed in the continuous phase and containing the polyamide resin (“The continuous phase may be formed of the polyolefin resin or its derivatives, or may be formed of the polyamide resin or its derivatives. Therefore, in the case where the continuous phase is substantially formed of the polyolefin resin, the dispersed phase is substantially formed of the polyamide resin,” [0069]), 
the dispersed phase contains the polyamide resin (Kito at [0070], “It is particularly preferable in the present invention that the continuous phase is substantially formed of the polyolefin resin and the dispersed phase is substantially formed of the polyamide resin.”), and 
an elastomer having a reactive group that reacts with the polyamide resin (Kito at [0051], “The compatibilizer is not particularly limited, but is preferably a modified elastomer in which a reactive group that reacts with the polyamide resin is substituted to an elastomer.”)
Regarding the limitation, “the dispersed phase contains a melt-kneaded product of the polyamide resin.” The limitation is considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
However, Kito is silent to the resin molded body having an expansion ratio of the foamed resin molded body 1.2 to 2.0 times.

In the analogous field of endeavor of foamed molded bodies, Kanae discloses a molded composite material and process for its production comprising an olefin-based resin composition containing an olefin resin – Kanae’s [0008] discloses, “a first molded part which is obtained by extrusion foam molding of an olefin thermoplastic elastomer composition comprising 5 to 60 mass % of (A) an ethylene-α-olefin copolymer rubber …, 1 to 20 mass % of (B) a polyolefin resin…”  and 
a polyamide resin – Kanae’s [0064-0065] discloses an olefin thermoplastic elastomer composition that may contain other polymer components (additional to (A), (B), (C)), that may be used either individually or in combination of two or more e.g., polyamide resin,
a melt-kneaded product of the polyamide resin and an elastomer having a reactive group, that reacts with the polyamide resin – see Kanae’s [0057], Kanae discloses the foam resin molded composite material having two phases, one dispersed in the other and being extrusion-molded simultaneously for use in the inside of a vehicle [0086], wherein
an expansion ratio of the foamed resin molded body is 1.2 times or more, preferably 1.3 or more, more preferably 1.5 or more, and the upper limit of the expansion ratio of the first molded part 11 may be, but not limited to, 30 times or less, (see [0008], [0089], and Table 2: examples with Expansion ratios from 1.2 to 2), overlapping with the claimed range of from 1.3 to 2.5 times. Overlapping ranges are prima facie case of obviousness; see MPEP 2131.03 (II), MPEP 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Kito’s  method of molding foamed bodies with his thermoplastic resin composition that is excellent in impact strength as well as rigidity [0009], by selecting the portion of Kanae’s composition ratios ranges that corresponds to the claimed range (Kanae’s Table 2: 1.2 to 2). In re Malagari, 184 USPQ 549 (CCPA 1974).
One of ordinary skill in the art would have been motivated to modify Kito in view of Kanae for the purpose of, e.g., providing a foamed resin molded body for a vehicle (Kanae at [0086]).

Claims 2 – 10, 12 – 13, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kito in view of Kanae, as applied to claim 1, and further in view of Walker et al. (US Publication No. 2008/0105992 A1; Walker).
Regarding claim 2. Kito/Kanae discloses the foamed resin molded body according to claim 1, wherein the dispersed phase (Kito’s phase 2) has a matrix phase containing the polyamide resin and a fine dispersed phase dispersed in the matrix phase (analogous to Kito’s “a dispersed subdomain (3) in the dispersed phase (2), [0067], see FIG. 1);  and 
containing the elastomer having the reactive group (Kito at [0051], “The compatibilizer is not particularly limited, but is preferably a modified elastomer in which a reactive group that reacts with the polyamide resin is substituted to an elastomer.”), except for, wherein gas bubbles formed by foaming are present not in the dispersed phase and the fine dispersed phase but only in the continuous phase.

In the same field of endeavor of molded composites and processes for its production, Walker discloses a sealer (40) (i.e., the agglomeration, composite or manufacturing material), capable of being formed or shaped (e.g. molded, pressed together, heated, or combination thereof [0032]), with applications to numerous articles of manufacture such as buildings, furniture, vehicles or the like [0030], additionally providing the benefit of noise reduction (see [0030] and [0037]. Walker discloses the sealer has a plurality of first masses (44) and a plurality of second masses (46), w having different characteristics from each other, the second masses exhibit higher expansion than the first masses [0002], and the sealer could include a single first mass with a plurality of second masses, or a single second mass with a plurality of first masses combined to form the agglomeration, in which case the single mass would be a continuous phase with the plurality of masses dispersed within that phase [0035].
Walker discloses that gas bubbles formed by foaming could be present in just one of the plurality of phases or in all of the phases; see [0016-17], “One or more blowing agents may be employed to achieve expansion (e.g., foaming) of the relatively high expanding masses, the relatively low or non-expanding masses or both,” and [0029], “…thermoplastic expanded (e.g., foamed) cellular masses (e.g., beads) such as styrenic or polystyrene beads may be employed.”
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Kito/Kanae’s foamed resin molded body with the foaming method of Walker, so that gas bubbles formed by foaming are present not in the dispersed phase and the fine dispersed phase but only in the continuous phase, since Walker teaches that with his foaming method, gas bubbles formed by foaming could be present in just one of the plurality of phases or in all of the phases; see [0016-17] for the purpose of achieving a desired expansion ratio of the continuous phase (Walker at [0029]). 

Regarding claim 3. Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein a ratio of the dispersed phase is 70% by mass or less per 100% by mass of a total of the continuous phase and the dispersed phase – Kito discloses, “a ratio of the polyamide resin-based dispersed phase is 90% by mass or less” (Kito discloses content ratio of a component from the compatibilizer..........the polyamide resin, and the compatibilizer, [0074-0075], Table 1-3, Example 1-11), overlapping with the claimed range. Furthermore, Walker’s [0032] discloses, “it is preferable that the sealer (e.g., baffle, molded body)… particularly both types of masses (forming the different phases) of the sealer is at least 70%, 85%, 95% or greater by volume or weight of the entire sealer (analogous to the molded body).”

Regarding claim 4, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the olefin resin is a polymer containing a structural unit derived from propylene – Kito’s [0053] discloses, “Examples of the olefin-based thermoplastic elastomer include a copolymer of an .alpha.-olefin such as ethylene, propylene, 1-butene, 1-pentene, and 1-octene. Particularly, a polymer of an .alpha.-olefin having carbon atoms of 3 to 8 and ethylene or propylene…”

Regarding claim 5, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the polyamide resin is at least one selected from polyamide 6, polyamide 66, polyamide 610, polyamide 612, polyamide 614, polyamide 11, polyamide 12, polyamide 6T, polyamide 61, polyamide 9T, polyamide M5T, polyamide 1010, polyamide 1012, polyamide 10T, polyamide MXD6, polyamide 6T/66, polyamide 6T/6I, polyamide 6T/6I166, polyamide 6T/2M-5T, and polyamide 9T/2M-8T – Kito at [0046] discloses, “In the present invention, examples of a preferable polyamide other than the PA11-based resin includes polyamide 6, polyamide 66, polyamide 610, polyamide 612, polyamide 614, polyamide 12, polyamide 6T, polyamide 6I, polyamide 9T, polyamide MST, polyamide 1010, polyamide 1012, polyamide 10T, polyamide MXD6, polyamide 6T/66, polyamide 6T/6I, polyamide 6T/6I/66, polyamide 6T/2M-5T, polyamide 9T/2M-8T, and the like.”
Regarding claim 6, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the elastomer having the reactive group is an olefin-based thermoplastic elastomer containing a structural unit derived from ethylene or propylene or a styrene-based thermoplastic elastomer containing a structural unit derived from an aromatic vinyl compound – Kito at [0055] discloses, “Examples of the styrene-based thermoplastic elastomer include a block copolymer of styrene-based compound and a diene compound, a hydrogenated polymer thereof, and the like.
And at [0056], “Examples of the styrene-based compound include styrene; an alkyl styrene such as .alpha.-methyl styrene, p-methyl styrene and p-t-butyl styrene; p-methoxy styrene, vinyl naphthalene, and the like.”

Regarding claim 7, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the elastomer having the reactive group is at least one selected from an acid anhydride-modified elastomer, a carboxylic acid-modified elastomer, an epoxy-modified elastomer, and an oxazoline-modified elastomer – Kito at [0060] discloses, “The reactive group is particularly preferably an acid anhydride group. Examples of a monomer for introducing an acid anhydride group include an acid anhydride such as maleic anhydride, phthalic anhydride, itaconic anhydride, succinic anhydride, glutaric anhydride, adipic anhydride, citraconic anhydride, tetrahydrophthalic anhydride, and butenylsuccinic anhydride. Among these, maleic anhydride, phthalic anhydride, and itaconic anhydride are preferable, and maleic anhydride is particularly preferable.”

Regarding claims 8 – 10 and 18 – 20. Kito/Kanae/Walker discloses a foamed resin molded body manufacturing method for manufacturing the foamed resin molded body, e.g., see the discussion of claim 1 above. 
Regarding the limitation, “manufacturing method for manufacturing the foamed resin molded body comprising: foaming a manufacturing material obtained by a method comprising a first melt-kneading in which a polyamide resin and an elastomer having a reactive group that reacts with the polyamide resin are dry-blended and then melt-kneaded; a second melt-kneading in which a first melt-kneaded product obtained in the first melt-kneading and an olefin resin are dry-blended and then melt-kneaded, and a mixing in which a second melt-kneaded product obtained in the second melt-kneading, an olefin resin, and a foaming agent are dry blended in which the second melt- kneaded product is 5 - 100% by mass of a total of the second melt-kneaded product and the olefin resin.” As well as the limitation of claims 8, 9 and 18 - 20 directed to the method of making, said limitations are considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

Regarding claim 12. Kito/Kanae/Walker discloses the foamed resin molded vehicle door trim base according to claim 1, wherein the expansion ratio of the foamed resin molded vehicle door trim base is from 1.2 to 2, overlapping with the claimed range of from 1.5 to 1.8 times (see Kanae’s Table 2, for example).
Regarding claim 13, Kito/Kanae/Walker discloses the foamed resin molded vehicle door trim base according to claim 1, wherein the olefin resin is a propylene block polymer – Kito at [0055] discloses, “Examples of the styrene-based thermoplastic elastomer include a block copolymer of styrene-based compound and a diene compound, a hydrogenated polymer thereof, and the like.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 6, 7 – 8, 13 and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 4 of prior U.S. Patent No. 11,014,516. This is a statutory double patenting rejection.
Claim 1, 3, 6, 7 – 8, 13 and 18  directed to the same invention as that of claim 1 – 4 of commonly assigned US Pat. 11,014,516. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, see Applicant’s Remarks p. 5, point (a), “Kito does not disclose or suggest forming foamed articles,” stating that, “The Office Action cites Kito [0127] as allegedly disclosing its resin compositions as being "capable of being use[d] to form foamed resin molded bodies. This is incorrect.” 
Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, as recognized by the Applicant, the Non-Final Office action mailed 05/18/2022 cites Kito’s [0127], which discloses “Specific examples of the automotive materials include – inter alia – a dashboard.” Both, Kito and Kanae are directed to automotive materials and products (e.g., see Kanae’s [0086]; Kanae discloses the foam resin molded composite material having two phases, one dispersed in the other and being extrusion-molded simultaneously for use in the inside of a vehicle), hence, the concept of forming foamed articles from resin compositions was well known in the art at the time the claimed invention was effectively filed.
As an evidentiary reference,  the Examiner respectfully directs the Applicant to the 1984 US Patent 4,455,338 to Henne. Henne discloses “a rigidified, lightweight foam body for use as a dashboard for an automotive vehicle, or the like.” Henne at Col. 1, ll. 10 – 13.

Therefore, as indicated in the Non-Final Rejection to claim 1 of the Office Action mailed 05/18/2022; It would have been obvious to a PHOSITA at the time of effectively filing the claimed invention to modify Kito’s thermoplastic resin composition and method in view of Kanae, so as to produce a foamed resin molded body – such as a vehicle dashboard as taught by Kito, and as evidenced by Henne – comprising an olefin-based resin composition containing an olefin resin and a polyamide resin, as taught by Kanae, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07:
“The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Therefore, Applicant’s argument is unpersuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see Applicant’s Remarks at p. 6-7 point (b); “No motivation to combine Kanae, The Office Action alleges that Kanae is in "the analogous field of endeavor [of Kito] of foamed molded bodies."  However, as discussed above, Kito is not directed to foamed compositions, let alone foamed molded bodies-and in fact is completely silent with respect to foaming.”), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as discussed above in the discussion of Applicant’s argument point (a),  it is well known in the automobile dashboard materials arts, the use of Foamed Dashboards, e.g., see the evidentiary reference of Henne above (Henne Col. 1, ll. 10-13). 
Therefore, a PHOSITA would have found Kanae’s disclosure at [0086], “the foam resin molded composite material having two phases, one dispersed in the other and being extrusion-molded simultaneously for use in the inside of a vehicle,” as a teaching, suggestion or motivation to combine Kito’s teachings with the teachings of Kanae to produce a foamed resin molded body for use in the inside of a vehicle, such as a dashboard which are formed from foamed resins.
Therefore, Applicant argument is found unpersuasive.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712